                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CAROLEE PEARSON,                                   ) Civil Action No. 8:18-cv-00504
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )
                                                   )
GARY P. WEAGLE and GREGORY K.                      )
FOSTER,                                            )
                                                   )
       Defendants,                                 )

                                ORDER OF DISMISSAL
                        AS TO DEFENDANT GREGORY K. FOSTER

       This matter comes before the Court upon the Joint Stipulation for Dismissal With Prejudice

as to Defendant Gregory K. Foster. (Filing No. 67.) The Court, after being duly advised, finds

that said stipulation is appropriate and hereby dismisses Gregory K. Foster as a party defendant,

with prejudice, with each of said parties subject to the joint stipulation paying their own respective

costs and attorney’s fees.

       Dated June 12, 2019.

       IT IS SO ORDERED.

                                                   BY THE COURT:


                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
